*909
ORDER

PER CURIAM.
Appellant-Plaintiff Bi-State Development Agency (“Bi-State”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable Patrick Clifford presiding, after the court ordered that Bi-State and Respondent-Plaintiff Rosalyn McMillion (“McMillion”) evenly split the proceeds of the parties’ third-party settlement with Respondent-Defendant Robert M. Struckhoff (“Struckhoff”). Bi-State had previously paid approximately $18,000 in workers compensation benefits to McMillion after she had been injured in a work-related automobile accident caused by Struckhoff. Bi-State and McMillion subsequently sued Struckhoff under Section 287.150 RSMo (2000)1 to recover the amount Bi-State had paid to McMillion in benefits.
Bi-State brings one claim of error and argues that the trial court erred in ordering that it split the proceeds of the settlement with McMillion because the court misapplied Section 287.150. We have thoroughly reviewed the record and the briefs of the parties, and we find no error in how the court divided the proceeds. Therefore, an opinion would have no prec-edential value. The judgment is affirmed pursuant to Rule 84.16(b).

. All statutory references are to RSMo. (2000).